Case 18-30056-KLP      Doc 73    Filed 07/17/19 Entered 07/17/19 11:12:09   Desc Main
                                Document      Page 1 of 22


William A. Broscious, VSB #27436
Kimberly A. Taylor, VSB #29823
KEPLEY BROSCIOUS & BIGGS, PLC
2211 Pump Road
Richmond, VA 23233
(804) 741-0400 x202
(804) 741-6175 (Facsimile)

 Counsel for the Trustee


                 IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                             Richmond Division

 In re:

 DIGITAL INK, INC., and                                Case No. 18-30056 KLP
 CHRISTOPHER DAVID McGINNIS,                           Chapter 7
     Debtors.                                          (Jointly Administered)


       MOTION FOR APPROVAL OF COMPROMISE AND SETTLEMENT

      Harry Shaia, Jr., in his capacity as Chapter 7 Trustee for the bankruptcy

estate of Christopher David McGinnis (“McGinnis”), by counsel and pursuant to

Rule 9019 of the Federal Rules of Bankruptcy Procedure, moves the Court to

approve the compromise and settlement of the Trustee’s claims against

Gabrielle Ragland (“Ragland”). In support of his motion, the Trustee states:

                           PRELIMINARY STATEMENT

      The Trustee commenced Adversary Proceeding No. 19-03019 KLP by

filing a Complaint on February 12, 2019, against Ragland to recover transfers

from Debtor McGinnis to Ragland as part of a scheme to hinder, delay or

defraud his creditors. In response to the Complaint, Ragland filed an answer

denying all liability. The parties engaged in discovery; the deadline for which

has now passed. The case has been set for trial on July 23, 2019.
Case 18-30056-KLP    Doc 73    Filed 07/17/19 Entered 07/17/19 11:12:09   Desc Main
                              Document      Page 2 of 22



                                  JURISDICTION

        1.   The Court’s jurisdiction to consider this motion arises under 28

U.S.C. §§ 157 and 1334. This is a core proceeding as defined by 28 U.S.C. §

157(b). Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and

1409.

                                  BACKGROUND

        2.   On May 31, 2017, Debtor McGinnis filed a voluntary petition for

relief under Chapter 7 of the Bankruptcy Code.

        3.   Harry Shaia, Jr. was appointed interim trustee in the Case and he

continues to serve in that capacity.

                    THE COMPROMISE AND SETTLEMENTS

        4.   After substantial discussions and arms-length negotiations

conducted in good faith, the Trustee and Ragland have reached an agreement

to resolve the adversary proceeding; the agreement is embodied in the

Settlement Agreement attached as Exhibit A (the “Settlement Agreement”).

                              MEMORANDUM OF LAW

        5.   “To minimize litigation and expedite the administration of a

bankruptcy estate, compromises are favored in bankruptcy.” In re Martin, 91

F.3d 389, 393 (3d Cir. 1996). In determining whether to approve a compromise,

the Court must look at various factors and determine whether the compromise

is in the best interest of the estate and whether it is fair and equitable to the



                                         2
Case 18-30056-KLP     Doc 73    Filed 07/17/19 Entered 07/17/19 11:12:09      Desc Main
                               Document      Page 3 of 22



creditors of the estate. In re Frye, 216 B.R. 166, 174 (Bankr. E.D. Va. 1997).

These factors include: (a) the probability of success in litigation; (b) the

potential difficulties, if any, in collection; (c) the complexity of the litigation

involved and the expense, inconveniences and delays necessarily attending it;

and (d) the paramount interest of the creditors. Id. These factors help the Court

determine whether it should approve the proposed compromise as fair and

equitable to the creditors of the estate. Martin v. Kane (In re A & C Prop.), 784

F.2d 1377 (9th Cir. 1986); Drexel, Burham, Lambert, Inc. v. Flight Transp. Corp.

(In re Flight Transp. Corp. Sec. Litig.), 730 F.2d 1128 (8th Cir. 1984); In re

Jackson Brewing Co., 624 F.2d 605 (5th Cir. 1980); see also In re Austin, 186

B.R. 397 (Bankr. E.D. Va. 1995) (discussing factors to approve settlements).

      6.     Ragland has agreed to pay the Trustee a minimum of $35,000 to a

maximum of $55,000 to settle the case as follows: $10,000 within 30 days of

the effective date of the Settlement Agreement and an additional $25,000 on or

before December 31, 2019. If she does not pay a total of $35,000 by that date,

the settlement amount will increase by $5,000 per month up to a maximum

settlement amount of $55,000. Ragland’s settlement obligations will be

secured by a deed of trust on certain rental property that she owns in

Petersburg, Virginia.

      7.     Although the Trustee alleges avoidable transfers in excess of the

proposed settlement amount, the probability of obtaining a judgment in the full



                                           3
Case 18-30056-KLP     Doc 73    Filed 07/17/19 Entered 07/17/19 11:12:09   Desc Main
                               Document      Page 4 of 22



amount alleged is outweighed by the significant additional legal expenses in

connection with the adversary proceeding if it proceeds to trial and the

uncertainty of collecting a judgment for the full amount. The Settlement

Agreement permits the Estate to avoid these costs and provides for some

certainty to the Estate. These factors, along with Ragland’s willingness to

secure her obligations to the Trustee and to cooperate in a related adversary

proceeding, favor approval of the Settlement Agreement attached as Exhibit A.

      8.    In light of the above considerations, the Court should approve the

Settlement Agreement as being in the best interest of the Estate and as being

fair and equitable.

                                NOTICE OF MOTION

      9.    Bankruptcy Rule 9019(a) provides that a Court may approve a

compromise or settlement “after notice and a hearing.” Bankruptcy Rule

2002(a)(3) provides a twenty-one (21) days-notice by mail of the hearing to

approve a compromise or settlement of a controversy, unless the Court

approves a shortening of the notice period. A separate notice of this Motion

and the hearing hereon shall be filed and served on all of the creditors in these

jointly administered cases, as well as other persons indicated in Rule 2002.




                                          4
Case 18-30056-KLP   Doc 73    Filed 07/17/19 Entered 07/17/19 11:12:09   Desc Main
                             Document      Page 5 of 22



                              REQUESTED RELIEF

      WHEREFORE, the Trustee respectfully requests that the Court enter an

order approving the Settlement Agreement, and granting such other and

further relief as the Court deems appropriate.

                                        HARRY SHAIA, JR., TRUSTEE

                                            /s/ Kimberly A. Taylor
                                        By____________________________________
                                           Counsel

 Kimberly Ann Taylor, VSB #29823
 William A. Broscious, VSB #27436
 Counsel for the Trustee
 Kepley Broscious & Biggs, PLC
 2211 Pump Road
 Richmond, VA 23233
 Phone: (757) 636-9826
 Fax: (804) 741-6175
 ktaylor@kbbplc.com




      LOCAL BANKRUPTCY RULE 2002-1 CERTIFICATE OF SERVICE
      I hereby certify that on July 17, 2019, I will electronically file the
foregoing with the Clerk of the Court using the CM/ECF system, which will
then send a notification of such filing to all parties who have entered an
appearance in this matter. I further certify that a true copy of the foregoing
was sent by U.S. Mail to the debtor and all other parties on the list attached
hereto, including all creditors with both of the jointly administered cases:

                                             /s/ Kimberly A. Taylor
                                             ________________________________




                                        5
Case 18-30056-KLP         Doc 73     Filed 07/17/19 Entered 07/17/19 11:12:09    Desc Main
                                    Document      Page 6 of 22



                                        SERVICE LIST
                                                                              Hunter R. Wells
Christopher David McGinnis                Digital Ink., Inc.
                                                                              Canfield, Wells & Kruck, LLP
P.O. Box 191                              P.O. Box 191
                                                                              4124 E. Parham Road
Petersburg, VA 23804                      Petersburg, VA 23804
                                                                              Henrico, VA 23228


Harry Shaia, Jr                           W. Scott Dillard, II                John P. Fitzgerald, III
Spinella, Owings & Shaia, P.C.            Spinella, Owings & Shaia PC         Office of the US Trustee - Regio
8550 Mayland Drive                        8550 Mayland Drive                  701 E. Broad Street, Ste. 4304
Richmond, VA 23294                          Richmond, VA 23294                Richmond, VA 23219-1849

Robert Van Arsdale
                                          Internal Revenue Service            City of Richmond City Hall
Shannon Pecoraro
                                          Centralized Insolvency Operations   Room 109 Delinquent Taxes
Office of the U.S. Trustee
                                          PO Box 7346                         900 East Broad Street
701 East Broad Street, Suite 4304
                                          Philadelphia PA 19101-7346          Richmond VA 23219-1907
Richmond, VA 23219
                                          American Express Bank, FSB          Chesapeake Bank
Ally Financial
                                          c/o Becket and Lee LLP              c/o Robert H. Chappell, Esq.
PO Box 130424
                                          PO Box 3001                         Spotts Fain
Roseville MN 55113-0004
                                          Malvern, PA 19355-0701              411 E. Franklin St., Ste 600
                                                                              Richmond, VA 23219-2200

Chesterfield County Dept of Utilities     CJW Medical Center                  Elizabeth River Tunnels
Attn: Laura Saxon                         Resurgent Capital Services          700 Port Centre Pkwy
PO Box 608                                PO Box 1927                         Suite 2B
Chesterfield VA 23832-0009                Greenville, SC 29602-1927           Portsmouth, VA 23704-5901

Fox Bindary, Inc                                                              Loc Pfeiffer, Esq.
                                          Kevin Harrison
c/o The Eliades Law Firm, PLLC                                                Kutak Rock LLP
                                          9460 Amerdale Dr., Ste C
14000 N Enon Church Road                                                      901 E. Byrd Street, Ste 1000
                                          Richmond, VA 23236
Chester, VA 23836-3312                                                        Richmond, VA 23219


                                                                              Rehabilitation Associates PC
                                          MCV Associated Physicians
Mailing Services of Virginia                                                  c/o Gregory K. Pugh, P.C.
                                          PO Box 91747
PO Box 7664                                                                   2404 Princess Anne Road
                                          Richmond, VA 23291-1747
Charlottesville, VA 22906                                                     Virginia Beach, VA 23456-3409


                                          Sterling Jewelers Inc
Richmond Ambulance Authority              dba Jared Galleria of Jewelry       Systems & Services Technologie
2400 Hermitage Road                       c/o Weltman, Weinberg & Reis Co.    4315 Pickett Road, Bkcy. Dept.
Richmond, VA 23220-1200                   323 W. Lakeside Avenue              St. Joseph, MO 64503-1600
                                          Cleveland, OH 44113-1085



                                                 6
Case 18-30056-KLP        Doc 73    Filed 07/17/19 Entered 07/17/19 11:12:09   Desc Main
                                  Document      Page 7 of 22



                                        Wells Fargo Bank, N.A.            Wilson Paper Comp
UVA Physician's Group
                                        Wells Fargo Card Services         c/o Law Ofc of R. Bruce Fickley
PO Box 744123
                                        PO Box 10438, MAC F8235-02F       PO Box 4005
Atlanta, GA 30374-4123
                                        Des Moines, IA 50306-0438         Roanoke, VA 24015-0005


                                         Heidelburg USA, Inc.
 Wilson Paper Comp
                                         c/o Greenberg Law Firm
 PO Box 4005
                                         PO Box 240
 Roanoke, VA 24015-0000
                                         Roanoke, VA 24002




                                              7
Case 18-30056-KLP   Doc 73    Filed 07/17/19 Entered 07/17/19 11:12:09   Desc Main
                             Document      Page 8 of 22




                      EXHIBIT A
Case 18-30056-KLP   Doc 73    Filed 07/17/19 Entered 07/17/19 11:12:09   Desc Main
                             Document      Page 9 of 22
Case 18-30056-KLP   Doc 73    Filed 07/17/19 Entered 07/17/19 11:12:09   Desc Main
                             Document     Page 10 of 22
Case 18-30056-KLP   Doc 73    Filed 07/17/19 Entered 07/17/19 11:12:09   Desc Main
                             Document     Page 11 of 22
Case 18-30056-KLP   Doc 73    Filed 07/17/19 Entered 07/17/19 11:12:09   Desc Main
                             Document     Page 12 of 22
Case 18-30056-KLP   Doc 73    Filed 07/17/19 Entered 07/17/19 11:12:09   Desc Main
                             Document     Page 13 of 22
Case 18-30056-KLP   Doc 73    Filed 07/17/19 Entered 07/17/19 11:12:09   Desc Main
                             Document     Page 14 of 22
Case 18-30056-KLP   Doc 73    Filed 07/17/19 Entered 07/17/19 11:12:09   Desc Main
                             Document     Page 15 of 22
Case 18-30056-KLP   Doc 73    Filed 07/17/19 Entered 07/17/19 11:12:09   Desc Main
                             Document     Page 16 of 22
Case 18-30056-KLP   Doc 73    Filed 07/17/19 Entered 07/17/19 11:12:09   Desc Main
                             Document     Page 17 of 22
Case 18-30056-KLP   Doc 73    Filed 07/17/19 Entered 07/17/19 11:12:09   Desc Main
                             Document     Page 18 of 22
Case 18-30056-KLP   Doc 73    Filed 07/17/19 Entered 07/17/19 11:12:09   Desc Main
                             Document     Page 19 of 22
Case 18-30056-KLP   Doc 73    Filed 07/17/19 Entered 07/17/19 11:12:09   Desc Main
                             Document     Page 20 of 22
Case 18-30056-KLP   Doc 73    Filed 07/17/19 Entered 07/17/19 11:12:09   Desc Main
                             Document     Page 21 of 22
Case 18-30056-KLP   Doc 73    Filed 07/17/19 Entered 07/17/19 11:12:09   Desc Main
                             Document     Page 22 of 22
